256 Ga. 185 (1986)
345 S.E.2d 605
JONES
v.
JONES.
43366.
Supreme Court of Georgia.
Decided July 16, 1986.
Debbie C. Pelerose, L. Lynn Hanna, for appellant.
Beck, Owen & Murray, James R. Fortune, Jr., for appellee.
HUNT, Justice.
In this divorce case, the trial court invoked the "three minute rule" of former Code Ann. § 24-3341[1] because the defendant husband was not present even though his attorney was there and announced ready. We granted his application to appeal.
Under the Constitution of 1983, this court was authorized to adopt uniform court and recordkeeping rules with the advice and consent of the affected trial courts. Const. 1983, Art. VI, Sec. IX, Par. I. Pursuant to this mandate, such rules were duly adopted and became effective on July 1, 1985.[2] Among the Uniform Superior Court Rules is one repealing the old "Rules of the Superior Court" set out in former Code Ann. §§ 24-3301 through 24-3389. Uniform Superior Court Rule 1.3, 253 Ga. at 809. The "three minute rule" is one of these repealed provisions, being former Code Ann. § 24-3341. Therefore, there is no longer such a rule and the trial court erred in applying it to this case when it was called for trial on October 14, 1985, after the effective date of the Uniform Rules.[3]
Judgment reversed. All the Justices concur.
NOTES
[1]  "When a case is sounded for trial, the parties shall immediately announce ready, or move to continue; if three minutes should elapse before the announcement or motion to continue, the plaintiff's case will be dismissed, or the defendant's answer stricken. No argument, without express leave of the court, shall be heard on a motion to continue." Code Ann. § 24-3341.
[2]  The Uniform Rules for the Juvenile Courts, Probate Courts and Magistrate Courts appear at 254 Ga. 755 et seq. and those for the Superior Courts and State Courts at 253 Ga. 799 et seq.
[3]  We are not called upon to decide whether, had the rule been extant when the case was called for trial, it could have been applied to a civil case when the party's attorney was present and announced ready.